Druyan v Board of Educ. of the City Sch. Dist. of the City of N.Y. (2015 NY Slip Op 04568)





Druyan v Board of Educ. of the City Sch. Dist. of the City of N.Y.


2015 NY Slip Op 04568


Decided on May 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2015

Moskowitz, J.P., DeGrasse, Gische, Kapnick, JJ.


15258 400105/13

[*1] In re Jocelyn Druyan, Petitioner-Appellant,
vBoard of Education of the City School District of the City of New York, et al., Respondents-Respondents.


Richard E. Casagrande, New York (Michael J. Del Piano of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Order, Supreme Court, New York County (Paul Wooten, J.), entered January 22, 2014, which denied the amended petition seeking to annul respondents' determination, dated on or about June 15, 2011, terminating petitioner from her position as a probationary teacher, and granted respondents' cross motion to dismiss the amended petition, unanimously affirmed, without costs.
The court providently exercised its discretion in denying petitioner's request, made under the interest of justice standard set forth in CPLR 306-b, for an extension of time to serve the petition and amended petition personally upon the respondents. Petitioner did not seek an extension of time until after the expiration of the four-month statute of limitations (see CPLR 217[1]), and she failed to provide an excuse for the delay or for failing to timely serve respondents (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106 [2001]). Her pro se status is not a reasonable excuse (see Matter of Ruine v Hines, 57 AD3d 369, 370 [1st Dept 2008]). In addition, the petition lacks a meritorious claim (see Leader, 97 NY2d at 105; Matter of Centeno v City of New York, 115 AD3d 537, 537-538 [1st Dept 2014]). Petitioner failed to show that the termination of her probationary employment was made in bad faith or in violation of the law (see Kahn v New York City Dept. of Educ., 18 NY3d 457, 471 [2012]). There is evidence in the record showing that petitioner received two unsatisfactory ratings following classroom observations in April and May 2011, despite mentoring and coaching throughout the school year and despite a post-observation conference in April 2011 advising her of her teaching deficiencies (see Matter of Brennan v City of New York, 123 AD3d 607 [1st Dept 2014]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2015
CLERK